IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


DANIEL L. BROWN,              :         No. 83 MAP 2014
                              :
             Appellant        :         Appeal from the order of the
                              :         Commonwealth Court at No. 24 MD 2014
                              :         dated July 1, 2014, exited July 2, 2014.
        v.                    :
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA, :
                              :
             Appellee         :


                                   ORDER


PER CURIAM                                             DECIDED: May 27, 2015
     AND NOW, this 27th day of May, 2015, the order of the Commonwealth Court is

AFFIRMED.